Judgment, Supreme Court, New York County (Dorothy A. Cropper, J., at initial suppression hearing; Michael A. Corriero, J., at reopened suppression hearing, jury trial and sentence), rendered December 12, 2001, convicting defendant of criminal possession of a controlled substance in the third and fourth degrees and criminally using drug paraphernalia in the second *251degree, and sentencing him, as a second felony offender, to an aggregate term of 5 to 10 years, unanimously affirmed.
The hearing and trial courts properly denied defendant’s initial and reopened suppression motions. There is no basis for disturbing these courts’ credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]). Each of the police actions, including stopping the cab in which defendant was riding, removing him from the cab, frisking him and handcuffing him, was justified by the information the police possessed at each juncture (see People v Allen, 73 NY2d 378 [1989]; see also People v Crespo, 292 AD2d 177 [2002], lv denied 98 NY2d 709 [2002]). The police had ample grounds upon which to reasonably suspect that they had interrupted defendant as he and his companion were about to rob the cab driver and that defendant was armed. Concur—Tom, J.P., Marlow, Williams, Gonzalez and Malone, JJ.